 



Exhibit 10.jj
First Amendment to Employment Agreement
     This First Amendment to Employment Agreement is made effective on the 31st
day of July, 2006, between Coeur d’Alene Mines Corporation (“Company”), and
Richard Weston (“Employee”).
     Whereas, the parties executed an Employment Agreement dated February 13,
2006 (the “Employment Agreement”), and
     Whereas, the Employment Agreement initial term was defined as February 13,
2006 through June 30, 2007, and
     Whereas, the Employment Agreement additionally sets forth a provision for a
potential one year extension during the month of June, 2006 such that the term
would once again be for a two year period, and
     Whereas, the parties desire to further extend the term of the Employment
Agreement as contemplated by the Employment Agreement and as set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term of Employment. The Employment Agreement shall be amended in Section 2 to
read that the term of employment shall be extended to the 30th day of June,
2008, unless sooner terminated as provided in the Employment Agreement. It is
further agreed that the Employment Agreement may be further considered for an
additional one year extension during the month of June, 2007, to the end that
the parties may be once again bound to a two year duration of the Agreement. It
is understood, however, that termination can occur in accordance with the
provisions of paragraph 7 of the Employment Agreement, notwithstanding anything
to the contrary in this First Amendment to Employment Agreement.
IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the day and year first written above.
Coeur d’ Alene Mines Corporation
By                                                                      
             
Dennis Wheeler, President and CEO
                                                                      
             
Employee

 